This is the third time we have had this cause under consideration. (6 Okla. 587.)
We have again carefully re-examined all the papers on file, and find no reason to disturb the former conclusion of the court herein. It is claimed in the motion for rehearing, filed by the plaintiff in error, that the court on the former hearing overlooked the ruling of the trial court upon his second motion for a new trial and in arrest of judgment. This motion is not brought into the record by case-made or bill of exceptions, but the original motion is on file in the record. This court has repeatedly held that the action of the trial court in overruling a motion for a new trial cannot be reviewed by this court unless said motion is made part of the record by case-made or by bill of exceptions. As the motion for a new trial, or the action of the court thereon, constitutes no part of the record proper, there is nothing for this court to review. Where a case is brought to this court on the original files and papers, such files and papers must be accompanied by a certificate of the clerk of the trial court authenticating such papers. We find attached to the papers in this case a certificate made and filed long after the record was filed in this court, and long after the time for appeal has expired. There is no record on file in this court which will authorize us to review the proceedings of the trial court.
The former action of this court is approved, and the judgment of the trial court is affirmed, and the case remanded, with instructions to proceed to execute said judgment. *Page 15